Citation Nr: 1725469	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a right rotator cuff disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to December 1976 and from September 2006 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that the Veteran also perfected an appeal as to the denial of service connection for posttraumatic stress disorder (PTSD).  In a June 2013 rating decision, however, the agency of original jurisdiction (AOJ) granted service connection for that disability and assigned a 50 percent rating, effective April 10, 2008, the day his claim was received.  As this decision represents a full grant of the benefits sought with respect to this issue, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (1997).

In accordance with his January 2010 substantive appeal, the Veteran was scheduled for a Central Office hearing before a Veterans Law Judge in February 2016; however, prior to such hearing, in January 2016, his attorney withdrew his pending hearing request.  See 38 C.F.R. §§ 20.702(e) (2016).

In a May 2017 statement, the Veteran's attorney raised the issue of whether a timely notice of disagreement was received in response to a June 2013 rating decision that granted service connection for PTSD and assigned a 50 percent rating, effective April 10, 2008, but this issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).





FINDINGS OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdrawal his appeal as to all issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a bilateral foot disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a right rotator cuff disorder have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the claim of entitlement to service connection for a back disorder have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(3).

Here, in May 2017, the Veteran's attorney submitted a signed statement from the Veteran indicating his intent to withdraw all listed on the title page.  The Board finds that this statement is clear and unambiguous.  As such, the Veteran has withdrawn his appeal as to the issues listed on the title page, and there remain no allegations of error of fact or law for appellate consideration.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


